37 F.3d 1421
Mario GONZALEZ-RIVERA, Petitioner,v.IMMIGRATION & NATURALIZATION SERVICE, Respondent.
No. 92-70492.
United States Court of Appeals,Ninth Circuit.
Oct. 19, 1994.

Prior report:  22 F.3d 1441.
Before:  CHOY, TANG and D.W. NELSON, Circuit Judges.

ORDER

1
Judges Tang and D.W. Nelson voted to deny respondent's petition for rehearing and reject the suggestion for rehearing en banc.  Judge Choy voted to grant the petition for rehearing and recommended granting the suggestion for rehearing en banc.


2
The full court was advised of the suggestion for rehearing en banc.  An active judge requested a vote on whether to rehear the matter en banc.  The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc consideration.  Fed.R.App.P. 35.


3
The petition for rehearing is denied and the suggestion for rehearing en banc is rejected.